Herrick, J.
It seems to me that this case turns upon questions of fact which were finally to jury. question as to intestate attempted to uncouple the cars while they were in motion is a matter to be submitted to the jury; there does not seem to he any positive evidence either way. There was evidence that there was a block in the frog before the accident; that it had been removed, apparently, the day of the accident. The question whether intestate’s foot got caught in the frog when the block had been taken out was for the jury.
Whether it was negligence not to have it blocked or keep it blocked, it having been blocked, was also for the jury. I see no occasion for an opinion.
Judgment should he affirmed, with costs.
Mayham, P. J., and Putnam, J., concur.